Case 3:20-cv-03341-S-BT Document9 Filed 11/10/20 Pagei1of3 PagelD 46

United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

DAN-BUNKERING (AMERICA) INC. §
§
Plaintiff, §
§

Vv. § CIVIL ACTION NO, 3:20-CV-3341-5
§
ICHOR OIL, LLC §
§
Defendant, §
§
and §
§
TRUIST BANK d/b/a BB&T §
§
Garnishee. §

ORDER

This Order addresses Plaintiff Dan-Bunkering (America) Inc.’s (“Plaintiff’) Motion for
Order for Issuance of Process of Maritime Attachment and Garnishment [ECF No. 3]. For the
reasons stated in the Verified Complaint [ECF No. 1], the Court finds that the conditions required
by Rule B(1) of the Supplemental Rules for Admiralty or Maritime Claims of the Federal Rules
of Civil Procedure (“Supplemental Rules”) exist and accordingly GRANTS the Motion.

The Court orders that the Clerk of this Court is authorized to issue the Process of Maritime
Attachment and Garnishment against all assets, cash, funds, credits, wire transfers, accounts,
letters of credit, electronic fund transfers, freights, sub-freights, charter hire, sub-charter hire, or
any other tangible and/or intangible assets belonging to, due, claimed by, being held for or on
behaif of, or being transferred for the benefit of Defendant Ichor Oil, LLC (“Defendant”),

including, but not limited to any such assets as may be in the possession, custody or control of, or

 
Case 3:20-cv-03341-S-BT Document9 Filed 11/10/20 Page 2of3 PagelD 47

being transferred through any garnishee within this District, including, without limitation, assets
held by or at Gamishee Truist Bank d/b/a BB&T, and said Order being equally applicable with
respect to the issuance and service of additional Writs of Maritime Attachment and Garnishment
upon any garnishees in this district not named herein, in an amount up to and including
$600,000.00 pursuant to Rule B of the Supplemental Rules; further,

The Court orders that any person claiming an interest in the property attached or garnished
pursuant to said Order shall, upon application to the Court, be entitled to a prompt hearing at which
Plaintiff shall be required to show why the garnishment should not be vacated or other relief
granted; further,

The Court orders that supplemental process enforcing the Court’s Order may be issued by
the Clerk upon application without further Order of the Court; further,

The Court orders that following initial service by the United States Marshal or other
designated process server upon each garnishee, supplemental service of the Process of Maritime
Garnishment, as well as this Order, may be made by way of facsimile transmission or email to
each garnishee; further,

The Court orders that service on any garnishee as described above is deemed continuous
throughout the day from the time of such service through the opening of the garnishee’s business
the next business day; further,

The Court orders that pursuant to Federal Rule of Civil Procedure 5{b)(2)(D) each

garnishee may consent, in writing, to accept service by any other means; further,

 

 
Case 3:20-cv-03341-S-BT Document9 Filed 11/10/20 Page 3of3 PagelD 48

The Court orders that a copy of this Order be attached to and served with the said Process
of Maritime Attachment and Garnishment.
SO ORDERED.

SIGNED November 10, 2020.

      

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

 
